UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): June 10, 2013 (June 5, 2013) Pain Therapeutics, Inc. (Exact name of registrant as specified in its charter) DELAWARE 000-29959 91-1911336 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 7801 N. Capital of Texas Highway, Suite 260 Austin, Texas 78731 (Address of principal executive offices, including zip code) 512-501-2444 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On June 5, 2013, the Compensation Committee (the “Committee”) of the Board of Directors (the “Board”) of Pain Therapeutics, Inc. (the “Company”) approved changes in compensation for the Company’s named executive officers (as defined in Item402(a)(3) of RegulationS-K promulgated by the Securities and Exchange Commission) with respect to the officers’ and the Company’s performance from mid-2012 to mid-2013. The base salary for Remi Barbier, President and Chief Executive Officer, was increased to $725,000 per year from $700,000 per year. The base salary for NadavFriedmann,Ph.D.,M.D., Chief Medical and Operating Officer was increased to $275,000 per year from $250,000.The base salary for Peter S. Roddy, Vice President and Chief Financial Officer was increased to $330,000 from $300,000 per year.The base salary for Grant L. Schoenhard, Ph.D., Chief Scientific Officer was increased to $275,000 from $250,000 per year. Bonus payments for the named executive officers were: Name Title Bonus Remi Barbier President and Chief Executive Officer $ NadavFriedmann,Ph.D.,M.D. Chief Medical and Operating Officer $ Peter S. Roddy Vice President and Chief Financial Officer $ Grant L. Schoenhard, Ph.D. Chief Scientific Officer $ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Pain Therapeutics, Inc. Dated: June 10, 2013 By: /s/Peter S. Roddy Peter S. Roddy Vice President and Chief Financial Officer
